t c memo united_states tax_court john e rogers and frances l rogers et al petitioners v commissioner of internal revenue respondent docket nos filed date john e rogers for petitioners maya solh-cade mayer y silber jay d adams and briseyda villalpando for respondent 1cases of the following petitioners are consolidated herewith john e rogers and frances l rogers docket no and frances l rogers docket no memorandum findings_of_fact and opinion goeke judge respondent issued notices of deficiency to petitioners determining income_tax deficiencies for and of dollar_figure and dollar_figure respectively and accuracy-related_penalties under sec_6662 for and of dollar_figure and dollar_figure respectively petitioner frances l rogers seeks relief from joint_and_several_liability under sec_6015 for and the court severed the sec_6015 issue in order for mrs rogers to obtain new counsel therefore we do not address the issues under sec_6015 in this opinion petitioners are no strangers to this court they litigated their income_tax_liability for in rogers v commissioner tcmemo_2011_277 aff’d 728_f3d_673 7th cir the court determined that petitioners had unreported 2unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure all amounts are rounded to the nearest dollar 3in the case at docket no mrs rogers requests relief from joint_and_several_liability under sec_6015 for tax_year that case was consolidated with the other two petitioners received a timely notice_of_deficiency for their tax_liability but failed to timely petition this court with respect to the deficiency determined for that year as the only issue for is relief from joint_and_several_liability under sec_6015 we do not address that year in this opinion income from petitioner john rogers’ business activities and disallowed certain business_expense deductions related to both petitioners’ business activities petitioners were also assessed income_tax and a penalty for as a result of our decision in 137_tc_70 supplemented by tcmemo_2012_110 aff’d 728_f3d_676 7th cir petitioners litigated their tax_liability in rogers v commissioner tcmemo_2014_141 and their and tax_liabilities in rogers v commissioner rogers tcmemo_2018_53 in both cases we determined that petitioners had unreported income and disallowed business_expense deductions related to their business entities petitioners were also assessed income_tax for as a result of our decision in 143_tc_322 aff’d sub nom sugarloaf fund llc v commissioner 911_f3d_854 7th cir and for and as a result of our decision in sugarloaf fund llc v commissioner tcmemo_2018_181 after concessions the issues remaining for consideration are whether petitioners are entitled to the following deductions a casualty_loss deduction for 4petitioners were subsequently subject_to penalties related to their and liabilities as a result of rogers v commissioner tcmemo_2019_61 certain business_expense deductions for and a worthless_debt or stock deduction relating to portfolio technologies inc pti for and a net_operating_loss carryforward deduction for or we hold that they are not except to the extent stated herein whether sterling ridge inc sri an s_corporation wholly owned by mrs rogers was entitled to include certain costs in costs of goods sold cogs and deduct certain business_expenses for and we hold that it was not except to the extent stated herein whether portfolio properties inc ppi an s_corporation wholly owned by mr rogers was entitled to include certain costs in cogs and deduct certain business_expenses for we hold that it was not except to the extent stated herein and whether petitioners are liable for accuracy-related_penalties under sec_6662 for and we hold that they are findings_of_fact petitioners resided in illinois when the petitions were timely filed with this court the stipulations of facts and the accompanying exhibits are incorporated herein by this reference in addition the parties have settled a number of issues originally in dispute in these cases petitioners were married during the years at issue and remained married at the time of trial they filed a joint tax_return prepared by mr rogers for each of the years at issue mr rogers is a tax attorney licensed in the state of illinois with decades of experience he earned a juris doctor degree j d from harvard university and a master of business administration degree m b a in international finance from the university of chicago in mr rogers joined fmc corp a multinational conglomerate with operations in over countries and served as its tax director and assistant treasurer through in he joined the law firm altheimer gray where he worked as a partner until from date to date he worked as a corporate and tax attorney and partner at the law firm seyfarth shaw llp seyfarth in downtown chicago illinois in mr rogers left seyfarth to open his own law firm rogers associates he is also a licensed certified_public_accountant in the state of illinois mrs rogers has a bachelor of science degree in chemistry from the college of st francis and a master of science degree in biochemistry from purdue university she also holds an m b a and a doctorate in educational administration from northern illinois university and a j d from villanova university school of law mrs rogers has been a licensed attorney in the state of illinois since and has held a real_estate broker’s license since she worked as a high school teacher and associate principal from until retiring from the education field in i deductions a casualty_loss petitioners claimed no casualty_loss deduction on their joint form_1040 u s individual_income_tax_return however before trial in these cases petitioners asserted that they had suffered a casualty in related to a broken sewer line and sought a deduction for a resulting casualty_loss the break occurred on the sewer line of petitioners’ neighbor and the record does not reflect what caused the break petitioners hired f j kerrigan plumbing kerrigan to handle repairs as a result of the sewer line break kerrigan provided petitioners with a proposal to install a new sewer line which explained that the new sewer will run from village right of way to just outside the north face of the house under the proposal kerrigan would also replace a broken floor drain in the basement of petitioners’ home to facilitate the project petitioners paid a dollar_figure deposit to the village of kenilworth village for any damage that might be done to village property in addition petitioners paid the village an escrow of dollar_figure guaranteeing the work would be completed under the time prescribed in the permit granted by the village both amounts were fully refunded to petitioners upon completion of the sewer line repair work petitioners paid dollar_figure to kerrigan for its work including a dollar_figure deposit on date and a final payment for the balance on date the record reflects that petitioners repaired their neighbors’ sewer line and items that were on city property on date mrs rogers addressed a letter to kerrigan explaining her displeasure with the work performed and noting that the break occurred on across-the-street neighbor’s sewer line not mine it was not my responsibility to bear the full cost of the giant hole in the parkway to repair the neighbor’s sewer b rogers associates business_expense deductions in and mr rogers operated the law firm rogers associates which was primarily a tax law practice for both years petitioners filed a schedule c profit or loss from business for rogers associates to accompany their joint form_1040 petitioners claimed several deductions relating to rogers associates business activities which respondent disallowed in his notices of deficiency legal expenses petitioners claimed a deduction for legal and professional fees of dollar_figure for on rogers associates’ schedule c respondent disallowed this deduction entirely in his notice_of_deficiency the parties have stipulated that petitioners are entitled to deduct dollar_figure the remaining amount dollar_figure is still in dispute petitioners submitted canceled checks and invoices to substantiate this amount the notation jer on these invoices refers to john edwards rogers a petitioner in two of these cases the notation slf or sf refers to sugarloaf fund llc sugarloaf sugarloaf is a tefra partnership that has been the subject of litigation before this court see sugarloaf fund llc v commissioner tcmemo_2018_181 a substantial amount of petitioners’ legal fees was paid to the law firm kozacky weitzel k w which represented petitioners in several professional and personal legal matters k w represented mr rogers in arbitration with the attorneys’ liability assurance society alas and in a suit against seyfarth to recover a portion of his capital_account jams arbitration jams handled the arbitration between alas and mr rogers k w also represented sugarloaf in litigation to recover an dollar_figure loan sugarloaf made to marvin redenius in some of the k w redenius invoices were paid in mr rogers and his former firm seyfarth were involved in malpractice litigation brought by brian mills mills litigation seyfarth paid of the legal fees in the mills litigation and mr rogers paid the remaining k w represented mr rogers in the mills litigation some of these invoices were paid in in addition the law firm craig macauley c m represented mr rogers in the mills litigation nutter mcclennan served as a discovery master in the mills litigation in rogers associates also incurred nonlegal professional fees for accounting services to prepare client tax returns gather data for various legal matters and assist with petitioners’ personal returns meals entertainment and travel for petitioners claimed deductions for meals and entertainment of dollar_figure and for travel of dollar_figure on rogers associates’ schedule c respondent disallowed these deductions in their entirety in his notice_of_deficiency petitioners provided receipts to attempt to substantiate the claimed deduction for meals and entertainment mr rogers lost his diary of travel activities for but created a log after the fact to document some of his travel petitioners provided 5mr rogers also explained that his dispute with alas was to make it perform on a malpractice contract in connection with the mills litigation but he offered no further context for the dispute this log documents and quickbooks reports to substantiate the claimed travel expense deduction other deductions for petitioners claimed returns and allowances of dollar_figure on their schedule c for rogers associates for uncollectible client account receivables respondent disallowed the entire amount for petitioners claimed a deduction of dollar_figure for insurance other than health on schedule c for rogers associates respondent disallowed dollar_figure of this deduction mr rogers paid paul revere life_insurance co dollar_figure for disability insurance in petitioners received a bill from paul revere life_insurance co for dollar_figure due_date and have quickbooks records indicating this amount was paid in c rogers litigation petitioners raise issues that stem from our opinion in rogers the parties in these cases are the same involved in the rogers litigation in that case petitioners sought worthless_debt or worthless_stock deductions with respect to their activities with reddy lab and pti specifically petitioners 6reddy lab was a holding_company structure created by mr rogers in to hold the patent on a medical device and manufacture and distribute the device continued argued for a dollar_figure million worthless_debt deduction for amounts owed by reddy lab an dollar_figure worthless_debt deduction for amounts owed by pti a worthless_stock deduction for mr rogers’ pti stock and an approximately dollar_figure million worthless_debt deduction for lucas rogers’--a real_estate brokerage company wholly owned by mr rogers--claims against reddy lab or a worthless_stock deduction for its pti stock in rogers at we found each of petitioners’ claims to be without merit specifically as it relates to petitioners’ claim for a dollar_figure million worthless_debt deduction for amounts owed by reddy lab we found that petitioners failed to establish a debt in excess of amounts previously deducted id at in addition we did not allow an dollar_figure worthless_debt deduction for amounts owed by pti because we found petitioners failed to establish that a valid debtor-creditor relationship had existed between pti and mr rogers id at we also found that the issues relating to a worthless_stock deduction for mr rogers’ pti stock was not properly before the court id at similarly we found the issues relating to deductions for pti stock owned by lucas rogers continued as part of mr rogers’ work as the president and chief operating officer for a medical device company pti was organized by mr rogers as its president and purchased the patent rights to the medical device from reddy lab in were not properly before the court id finally we did not allow a dollar_figure million worthless_debt deduction for lucas rogers’ claims against pti because lucas rogers assigned its dollar_figure million claim to pti in id at in rogers petitioners also asserted that they had a net_operating_loss carryforward from available for their tax_year that issue is computational and the amounts will be determined in decision documents entered in accordance with our opinion in rogers following entry of decisions in those cases respondent will compute whether petitioners have any remaining net_operating_loss to carry forward to the years at issue in these cases--ie and ii sri’s deductions and cogs during and mrs rogers wholly owned sri which was engaged in the development of a residential real_estate subdivision sterling ridge subdivision mr rogers was president of sri and prepared its s_corporation returns for and petitioners reported mrs rogers’ share of sri’s income or loss on their and schedules e supplemental income and loss in his notices of deficiency respondent disallowed cogs and certain deductions sri claimed for and as a result of these disallowances respondent increased petitioners’ income from sri for and on date sri owned lots during the tax_year sri sold three lots--lot sec_41 sec_61 and sec_77 lot sec_41 and sec_77 had homes erected on them lot remained vacant lot sold for dollar_figure lot for dollar_figure and lot for dollar_figure on date sri held lots during the tax_year sri sold four vacant lots for dollar_figure each on date sri owned lots during sri sold three vacant lots for dollar_figure each and otherwise_disposed_of another three lots on date sri held lots in the sterling ridge subdivision sri was an accrual_method taxpayer for and for sri reported cogs of dollar_figure in calculating this number sri reported other costs of dollar_figure itemized as follows dollar_figure for property taxes dollar_figure for commissions dollar_figure for maintenance dollar_figure for ppi payroll dollar_figure for legal fees dollar_figure for tile work dollar_figure for deck work dollar_figure for liability insurance dollar_figure for fireplace work dollar_figure in unspecified repairs dollar_figure in electric work and an additional dollar_figure in unspecified miscellaneous and other expenses petitioners’ other costs of dollar_figure were expenses_incurred for the construction of homes on lot sec_41 and sec_77 which sold in construction on both lots began in petitioners introduced spreadsheets of costs incurred in the construction of homes on lot sec_41 and sec_77 and a limited number of canceled checks invoices and other proof of payment for these amounts many of petitioners’ reported costs did not include proof of payment and their documents were riddled with duplicates the costs petitioners deducted for lot sec_41 and sec_77 were incurred primarily in years before for sri reported cogs of dollar_figure in calculating this number sri reported additional sec_263a costs of dollar_figure these costs were for general_expenses incurred at the sterling ridge subdivision and include payment for landscaping work and water bills on indeterminate lots in the subdivision the beverly ridge realty corp beverly ridge shared ownership of the subdivision with sri beverly ridge would pay expenses_incurred for development of the sterling ridge subdivision and sri would reimburse it for the costs on the basis of its share of ownership petitioners substantiated payment of dollar_figure for landscaping work in for sri claimed an office expense deduction of dollar_figure which respondent disallowed entirely to substantiate this deduction petitioners introduced a check for dollar_figure made out to ppi as a transfer of funds no other substantiation related to this deduction exists in the record for sri claimed a deduction for commission fees of dollar_figure for transfers of funds to rogers associates ppi and petitioners’ son respondent disallowed this deduction in its entirety petitioners presented quickbooks records and canceled checks to substantiate this deduction no forms 1099-misc miscellaneous income related to these payments were introduced in the record for sri also claimed a deduction for legal fees of dollar_figure which respondent disallowed sri paid dollar_figure to fed kan co on behalf of a client of mr rogers and dollar_figure to rogers associates the record contains no invoices for these payments petitioners’ quickbooks records and canceled checks list three of the four payments to rogers associates as transfers of funds iii ppi’s deductions and cogs for mr rogers wholly owned ppi which operated a general contractor business that performed work on the houses sold by sri but did not own or hold any of the houses itself mr rogers was its president and maintained its books_and_records he was also ppi’s sole director and managing broker for its real_estate operations mr rogers prepared it sec_2010 s_corporation return and petitioners reported mr rogers’ share of ppi’s income or loss on their schedule e in his notice_of_deficiency respondent disallowed cogs and other deductions claimed by ppi for and increased petitioners’ share of income from sri for ppi was an accrual_method taxpayer for for ppi reported cogs of dollar_figure in calculating this number ppi reported additional sec_263a costs of dollar_figure for ppi claimed a rent or lease deduction of dollar_figure and a travel expense deduction of dollar_figure respondent disallowed both deductions ppi’s rent or lease deduction is in fact a travel deduction related in part to a car mr rogers rented at the new orleans international airport on september the record does not establish a purpose for mr rogers’ visit to new orleans nor an explanation for why ppi incurred this expense petitioners introduced quickbooks records purporting to show ppi’s travel_expenses for petitioners introduced no travel log diary or other contemporaneous record to substantiate ppi’s claimed travel deduction iv sec_6662 accuracy-related_penalties revenue_agent diane linne examined petitioners’ tax returns for and on date ms linne completed penalty approval forms for and and initially determined sec_6662 accuracy-related_penalties against petitioners for negligence or disregard of rules or regulations on date supervisory revenue_agent louis olivieri ms linne’s immediate supervisor approved the initial determination to assess a penalty for by signing the penalty approval form on date mr olivieri also approved the initial determination to assess a penalty by signing that penalty approval form ms linne conducted her audit of petitioners’ and returns from date through date respondent issued petitioners a notice_of_deficiency for on date and for on date in his notices of deficiency for both years respondent determined sec_6662 penalties against petitioners for negligence or disregard of rules or regulations or in the alternative for substantial understatements of income_tax or substantial valuation misstatements respondent’s agent asserted the initial penalty determination and timely received written supervisory approval for a sec_6662 penalty only for negligence or disregard of the rules or regulations a 30-day_letter was not issued for either year opinion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving the determinations are in error 290_us_111 petitioners made factual assertions in their briefs that are not supported by the record and referenced exhibits that were not admitted into the record statements on brief are not evidence and cannot supplement the record see rule c 99_tc_202 n petitioners’ opening brief failed to propose findings_of_fact or cite the record to support the facts recited as required by rule e it consisted of nothing more than factual assertions in narrative form and occasional vague legal arguments petitioners’ reply brief was submitted in the same format without citations of the record to support the factual assertions laid out petitioners have failed to assist the court in making sense of the record in these cases see beane v commissioner tcmemo_2009_152 wl at citing 84_tc_693 aff’d without published opinion 789_f2d_917 4th cir therefore we have largely adopted respondent’s proposed findings_of_fact to which petitioners failed to object except to the extent respondent failed to point to evidence in the record supporting a proposed finding or a proposed finding was clearly inconsistent with the record see 118_tc_106 n aff’d 353_f3d_1181 10th cir i deductions7 deductions are a matter of legislative grace and the taxpayer bears the burden of proving he is entitled to claimed deductions rule a 503_us_79 to be entitled to a deduction a taxpayer must be able to point to an applicable statute and show that he comes within its terms 292_us_435 a taxpayer must maintain records sufficient to allow the commissioner to determine his correct_tax liability sec_6001 sec_1_6001-1 income_tax regs a taxpayer has the burden of substantiating both the amount_paid and the purpose of the expense underlying the claimed deduction 116_tc_438 7petitioners raise in their brief a number of issues related to purported deductions that the parties settled before trial these include reimbursement expense deductions claimed on rogers associates’ schedule c for which were settled by the fifth supplemental stipulation of settled issues paragraph in docket no taxes and licenses deductions claimed on rogers associates’ schedule c for which were settled by the fifth supplemental stipulation of settled issues paragraph in docket no and legal and professional fee expense deductions claimed on rogers associates’ schedule c for which were settled by the second supplemental stipulation of settled issues paragraph and the third supplemental stipulation of settled issues paragraph in docket no to the extent petitioners are seeking to advocate a position contrary to these settlements we hold that their arguments are not supported by the record and their stipulations with respondent are binding a casualty_loss deduction taxpayers may deduct losses sustained in a taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 for individual taxpayers the deduction is limited to losses_incurred in a trade_or_business in any transaction entered into for profit or otherwise if the loss arises from fire storm shipwreck or other_casualty or from theft sec_165 petitioners claim to have experienced a casualty_loss not connected with their trade_or_business or a transaction entered into for profit thus to be deductible the loss must result from physical damage to property and there must be a causal connection between the casualty and the loss 407_f2d_838 9th cir aff’g 48_tc_245 30_tc_546 aff’d 269_f2d_184 8th cir petitioners’ loss did not arise from fire storm or shipwreck thus to be deductible it must be the result of some other_casualty other casualties are those caused by a sudden unexpected_or_unusual_event 680_f2d_91 11th cir aff’g 76_tc_593 see 338_f2d_729 7th cir revrul_72_ 1972_2_cb_101 we find the list of casualties included by congress in the text of sec_165 to be especially illustrative of the kinds of losses that are entitled to deductions and considered other casualties see appleman f 2d pincite in the absence of any congressional explanation of the phrase ‘or other casualty’ as used in the above section the courts have turned to the traditional rule_of ejusdem generis as an intrinsic guide to the construction and application of the term sec_165 includes losses arising from fire storm and shipwreck--all occurrences that arise suddenly and unexpectedly and are not everyday natural occurrences id pincite among characteristics of the specific casualties enumerated in the section are suddenness and unforesee-ability of the occurrence fire and shipwreck are undesigned sudden and unexpected events while storms are to a degree predictable the factors of their violence and the particular site of loss or damage are uncertain conversely damage caused by progressive deterioration of property through a steadily operating cause or normal depreciation is not a casualty maher v commissioner f 2d pincite citing 198_f2d_46 8th cir rev’g 16_tc_1360 and 120_f2d_253 2d cir petitioners have claimed for the first time in this litigation that they are entitled to deduct a casualty_loss for for damage resulting from a broken sewer line no such loss was reported on their tax_return for in order to deduct this loss petitioners must first establish that a broken sewer line constitutes a casualty they have failed to do so there is no indication as to the cause of the broken sewer line and it can be assumed that such damage is nothing more than the eventual result of normal wear_and_tear there is nothing to suggest the loss was sudden or caused by some natural disaster additionally petitioners have failed to establish the loss was connected to their own property the sewer line break occurred on their neighbor’s sewer line and some of the repair work was done on city property but the record does not establish what work was conducted on petitioners’ property to be deductible the loss must arise from damage to petitioners’ property not the property of others see 15_tc_135 see also 730_f2d_375 5th cir holding casualty_loss deduction applies only to loss resulting from damage to taxpayer’s property and does not include money taxpayer paid to reimburse third parties for damage taxpayer caused to their property pulvers v commissioner f 2d pincite not allowing a casualty_loss for a decline in home value because of fear of landslides where a landslide caused damage to neighboring properties but not to taxpayer’s property petitioners have not established entitlement to any casualty_loss for therefore we will not address the remaining issues relating to the amount of the loss b business_expense deductions generally taxpayers are allowed a deduction for any ordinary_and_necessary_expense paid_or_incurred in the carrying on of a trade_or_business sec_162 additionally a deduction is allowed for all ordinary and necessary expenses paid_or_incurred for the production_of_income sec_212 generally no deduction is allowed for any personal living or family_expenses sec_262 while a taxpayer has the burden to substantiate expenses underlying all claimed deductions heightened substantiation requirements apply for expenses relating to certain deductions such as those for travel meals and entertainment sec_274 in order for the court to sustain these deductions a taxpayer must provide sufficient substantiating evidence that corroborates the amount of the expense the 8even if we found petitioners had established the occurrence of a casualty which could give rise to a deductible loss the record fails to establish the fair_market_value of petitioners’ residence immediately before or after the sewer line break this information is required to determine the proper amount of loss see sec_1_165-7 b income_tax regs the record also does not reflect whether petitioners submitted a claim for the payment to kerrigan to an insurance_company for reimbursement accordingly there is nothing in the record to establish the amount of the loss to petitioners see 346_f2d_266 7th cir aff’g tcmemo_1964_141 time and place of the travel or entertainment the business_purpose of the expense and the business relationship to the person benefited by the expense id legal and professional fees petitioners claimed deductions for legal and professional fees for of dollar_figure the parties have stipulated that petitioners are entitled to deduct dollar_figure in legal and professional fees for the remaining amount has not been resolved petitioners have the burden of substantiating their reported expenses see sec_6001 sec_1_6001-1 income_tax regs further deductions for legal expenses are allowed only if they are related to a business or income-producing activity and are ordinary and necessary sec_162 the bulk of petitioners’ claimed legal fees was paid to the k w law firm petitioners attempted to substantiate their expenses by providing canceled checks and invoices however files relating to their claimed legal and professional fee expenses are disorganized and duplicative many of the invoices include no indication they were paid and canceled checks corroborate payment for only a limited number of expenses additionally several invoices indicate that the legal and professional work was personal in nature petitioners have a history of submitting chaotic records to this court see rogers at nonetheless we have attempted to discern any substantiated deductible expenses from petitioners’ jumbled records we were able to find both a canceled check and a related invoice to substantiate the payment of only dollar_figure in legal fees to k w however payment is only half the story to be deductible the legal fees must be ordinary and necessary to rogers associates’ business--a tax law practice see sec_162 many of petitioners’ k w invoices were captioned personal and petitioners offered little explanation for the business_purpose of their various legal expenses the records they provided show significant overlap between business and personal expenses petitioners incurred dollar_figure in k w legal fees for an irs and foia project but they provided no explanation of the purpose of these expenses in addition dollar_figure in k w legal fees was for personal invoices petitioners admitted that these relate to k w’s representation of mr rogers in a personal tax matter records petitioners submitted also suggest that personal invoices were related to arbitration with alas over a malpractice contract connected with the mills litigation and separate litigation with seyfarth to recover a portion of mr rogers’ capital_account however petitioners did not elaborate further on these matters and the business_purpose for rogers associates petitioners also provided invoices from k w’s representation of sugarloaf in litigation to recover an dollar_figure loan sugarloaf made to marvin redenius in petitioners have failed to establish what business_purpose rogers associates had for incurring any amount of k w legal expenses in particular as it relates to the personal expenses petitioners have not explained why rogers associates a law firm that mr rogers himself runs should be responsible for incurring the legal fees of mr rogers’ personal litigation--including his personal tax matter his dispute with seyfarth his arbitration with alas and the mills litigation even if petitioners had articulated a business_purpose for some of these expenses which they did not they failed to parse their documentation in any meaningful way to show which expenses related to which matter see higbee v commissioner t c pincite t he taxpayer bears the burden of substantiating the amount and purpose of the claimed deduction additionally although mr rogers has admitted fault for making a bad loan on behalf of sugarloaf to mr redenius he has not explained why rogers associates should be able to deduct fees related to the resulting litigation it appears instead that mr rogers is 9petitioners explain that they agreed to pay the legal fees for sugarloaf to recover the loan from mr redenius because it was mr rogers’ mistake and he was responsible for making the bad loan attempting to deduct fees related to his personal litigation disputes under the guise of business_expenses we find that petitioners have failed to explain the business_purpose of any of the k w legal expenses and they are therefore not deductible under sec_162 petitioners also claim a deduction for legal expenses paid to the law firm c m and they provided canceled checks and invoices to substantiate dollar_figure paid to c m these expenses relate to the mills litigation petitioners have failed to establish an ordinary and necessary business_purpose and therefore these expenses are not deductible under sec_162 additionally petitioners have failed to explain the business_purpose for reported expenses of dollar_figure paid to nutter mcclennan for acting as discovery master in the mills litigation and they are therefore not deductible the only other legal expense for which we were able to find checks and invoices sufficient to substantiate payment was dollar_figure paid to jams in relation to the arbitration between mr rogers and alas we have already explained that petitioners failed to explain a business_purpose for expenses related to mr rogers’ arbitration with alas accordingly petitioners are not entitled to deduct these expenses finally petitioners claim a deduction for nonlegal professional fees totaling dollar_figure for accounting services to help prepare client tax returns and assist with data gathering and organization of various legal matters petitioners presented invoices and checks substantiating the payment of dollar_figure for these expenses however the invoices and petitioners’ concession on brief reflect that dollar_figure relates to petitioners’ personal returns while personal expenses are ordinarily not deductible some expenses related to personal taxes are deductible subject_to the floor on miscellaneous_itemized_deductions sec_212 sec_67 accordingly the expenses related to petitioners’ personal tax returns are deductible subject_to the limitation for miscellaneous_itemized_deductions rogers associates was a tax law practice thus we find it ordinary and necessary for it to have hired an accountant for various client matters we find that expenses of dollar_figure relate to rogers associates business and are therefore deductible under section dollar_figure petitioners have failed to explain the business 10some of the dollar_figure related to rogers associates business was incurred for tax returns associated with sugarloaf respondent argues that in 143_tc_322 aff’d sub nom sugarloaf fund llc v commissioner 911_f3d_854 7th cir we held that expenses related to sugarloaf are not deducible in kenna trading we said that expenditures made in an attempt to obtain abusive_tax_shelter benefits are not ordinary and necessary business_expenses or otherwise deductible under sec_162 id pincite quoting 139_tc_67 continued purpose of the remaining nonlegal professional expenses and we therefore find them not deductible respondent’s other determinations are sustained except to the extent stated herein meals and entertainment petitioners claimed deductions related to meals and entertainment on their schedule c for rogers associates of dollar_figure respondent disallowed these deductions in their entirety deductions for entertainment including meals are subject_to heightened substantiation requirements sec_274 no such deduction may be allowed unless the taxpayer can substantiate the amount of the expense the time and place of the expense the business_purpose of the expense and the business relationship between the taxpayer and anyone benefiting from the expense sec_274 sec_1_274-5t temporary income_tax regs fed reg date to substantiate the reported meal and entertainment_expenses petitioners provided receipts and offered testimony regarding some expenses continued the accountant expenses_incurred by rogers associates are not of the same nature as those in kenna trading they do not relate to developing the tax_shelter but rather to tax_advice to clients provided by a third party accordingly we find they have an ordinary and necessary business_purpose and are deductible mr rogers attempted during his trial testimony to articulate a business_purpose for some expenses however this testimony alone without adequate_records or sufficient evidence corroborating his testimony fails to meet the rigorous substantiation requirements of sec_274 see generally sec_1_274-5t temporary income_tax regs fed reg date explaining what is required to meet the substantiation requirements under sec_274 the record does not reflect who paid for the meals and entertainment and many of petitioners’ documents are faded and illegible in addition the records contain duplicate receipts and some of the duplicates are notated with different explanations for their purported purpose we find petitioners have failed to adequately justify a deduction for any of their reported meal and entertainment_expenses under sec_274 petitioners argue that these expenses were for local meals for business meetings and staff meetings and special events that does not absolve petitioners from having to meet the heightened substantiation requirements under sec_274 sec_274 provides additional limitations on allowing deductions for business meals but nothing in subsection k relieves the taxpayer of complying with the substantiation requirements of d see 50_tc_823 discussing the relationship between sec_274 and subsection e previously the business meals provision aff’d per curiam 412_f2d_201 2d cir thus we sustain respondent’s determination to disallow the deduction of petitioners’ meal and entertainment_expenses in their entirety travel deductions for traveling expenses are also governed by the strict substantiation requirements of sec_274 petitioners claimed a travel expense deduction on schedule c for rogers associates of dollar_figure for respondent disallowed the full amount mr rogers testified that he lost his diary for but created a log of his activities more or less contemporaneously mr rogers provided the log along with his testimony and other documents in an attempt to substantiate his travel_expenses however mr rogers’ trial testimony was brief and contradicted the travel log and other documentation petitioners provided additionally several of the documents--ie boarding passes hotel portfolios and airline receipts--included trips that did not appear on the travel log and like many of petitioners’ records the documentation was disorganized and included several of the same receipts petitioners presented to substantiate their meal and entertainment_expenses given the problems with petitioners’ documentation and their inability to satisfactorily explain the business_purpose for their travel we find that they have failed to satisfy the substantiation requirements of sec_274 therefore respondent’s determination is sustained and petitioners’ travel expense deduction is disallowed other issues petitioners claimed dollar_figure in returns and allowances for which respondent disallowed in his notice_of_deficiency petitioners further claimed deductions for insurance other than health of dollar_figure for of which respondent disallowed dollar_figure petitioners failed to address either of these issues on brief and only briefly referenced them at trial in addition the documentation petitioners introduced into the record relating to each of these deductions is generally unsupportive on this record it is difficult for petitioners to meet their burden_of_proof see rule a a returns and allowances gross_income includes all income from whatever source derived sec_61 however taxpayers with business income are allowed to offset the gross_receipts of their business with cogs and returns and allowances when computing the business’ gross_income see smith v commissioner tcmemo_2015_214 at sec_1_61-3 income_tax regs although returns and allowances are not technically deductions taxpayers must still retain sufficient records to substantiate the amount of returns and allowances claimed sec_6001 sec_1_6001-1 income_tax regs mr rogers’ trial testimony on this issue was cursory but it appears that he is attempting to calculate the amount of returns and allowances from bad_debts in the form of uncollectible accounts_receivable sec_166 allows a deduction for debts which become worthless during the taxable_year petitioners’ submitted quickbooks records related to their accounts_receivable for and however these documents do not establish any amount of uncollectible accounts_receivable there is nothing else in the record to explain how petitioners calculated their returns and allowances petitioners offered incomplete and confusing testimony on this issue and have failed to explain why they viewed any uncollected accounts_receivable as bad_debts or otherwise deductible for we find that petitioners have failed to meet their burden_of_proof to substantiate either an offset of gross_receipts by returns and allowances or a bad_debt deduction under sec_166 therefore respondent’s determination in his notice_of_deficiency is sustained b disability insurance sec_162 generally allows for taxpayers to deduct all ordinary and necessary business_expenses from their calculation of taxable_income and sec_212 generally allows a deduction for ordinary and necessary expenses_incurred for the production_of_income however no deduction is allowed for personal living or family_expenses absent a code provision specifically allowing such a deduction see sec_262 petitioners deducted dollar_figure for disability insurance premiums for and produced quickbooks records and invoices to substantiate this payment although petitioners have substantiated their disability insurance payment for they have made no credible attempt to articulate its deductibility under a provision in the code there is nothing in the record indicating that this disability insurance was tied to petitioners’ business or to the production_of_income mr rogers testified he believed the insurance should be deductible as insurance protection deductible under sec_162 or sec_212 because it was his personal earnings being insured from disability however neither sec_162 nor section 212--offering deductions for business_expenses and expenses_incurred for the production of income--provides a deduction for the cost of disability insurance additionally petitioners have pointed us to no code section allowing a deduction for personal disability insurance costs petitioners have failed to meet their burden to establish the deductibility of this expense accordingly respondent’s determination to disallow dollar_figure of petitioners’ deductions for insurance other than health is sustaineddollar_figure c reddy lab and pti bad_debt deductions petitioners appear to seek worthless_debt or worthless_stock deductions for as a result of their activities with reddy lab and pti petitioners’ arguments regarding these deductions are confusing and inconsistent and appear largely similar to arguments addressed by this court previously see rogers at petitioners argue they are entitled to a dollar_figure million worthless_debt deduction for amounts owed by reddy lab an dollar_figure worthless_debt deduction for amounts owed by pti and a dollar_figure million worthless_debt deduction for lucas rogers’ claims against pti or a worthless_stock deduction for luca sec_11petitioners did not address the remaining amount of their disallowed insurance other than health deduction for therefore they have conceded the issue and we sustain respondent’s determination disallowing an dollar_figure deduction rogers’ pti stockdollar_figure we have already addressed each of these issues see generally id at petitioners are not entitled to a dollar_figure million worthless_debt deduction for amounts owed by entities within the reddy lab structure sec_166 allows a worthless_debt deduction if there was a transfer that created a valid debt and not an equity contribution the debt became worthless during the year at issue and the debt was incurred in connection with a trade_or_business sensenig v commissioner tcmemo_2017_1 at aff’d 720_fedappx_139 3d cir sec_1_166-1 income_tax regs a worthless nonbusiness_debt is deductible as a short-term_capital_loss sec_166 sec_1_166-5 income_tax regs in rogers at we held petitioners failed to show that they qualify for a worthless_debt deduction under sec_166 for amounts owed by reddy lab specifically petitioners failed to establish that there was a debt in excess of amounts previously deducted id at petitioners have presented no new arguments and offered no new documents to sway the court accordingly we reaffirm our holding in rogers 12petitioners’ briefs are difficult to decipher but it appears they no longer claim a dollar_figure million worthless_debt deduction for amounts owed by reddy lab nonetheless for the sake of completeness we address it briefly here only to note that we have already ruled on the issue likewise petitioners have failed to show they are entitled to an dollar_figure worthless_debt deduction for amounts owed by pti in rogers at we held that petitioners failed to establish that a valid debtor-creditor relationship existed between mr rogers and pti petitioners have offered no new arguments or evidence to persuade us to change our holding finally in rogers at we held that lucas rogers assigned its dollar_figure million in claims against reddy lab to pti in exchange for stock therefore no worthless_debt deduction was permitted we did not address whether petitioners could be allowed a worthless_stock deduction for pti stock owned by mr rogers and lucas rogers because those issues were not properly before the court id at although petitioners raise the issue of a worthless_stock deduction for pti stock held by mr rogers and lucas rogers for the first time in their pretrial memorandum the record is completely devoid of any documentation or testimony to substantiate their claim accordingly we hold petitioners have failed to show they are entitled to any worthless_debt or worthless_stock deduction related to lucas rogers’ claims against pti or lucas rogers’ pti stock d net_operating_loss petitioners argue they are entitled to a net_operating_loss carryforward deduction from following computation of their tax_liability for generally taxpayers may claim a net_operating_loss_deduction for the amount of allowable deductions over gross_income sec_172 net operating losses may be carried forward to each of the next taxable years following the tax_year of the loss and carried back to each of the two taxable years preceding the tax_year of the loss sec_172 the issue of a net_operating_loss carryforward is computational and can be determined under rule in the decision documents to be submitted by the parties accordingly our holding does not address whether petitioners have any net_operating_loss carryforward from remaining e pti subsidy payments petitioners suggest they are entitled to deductions for additional subsidy and legal fees paid_by ppi to pti in and petitioners present no legal argument as to why they are entitled to deductions for the amounts paid and the payment of such amounts is not supported by the record in these cases accordingly we hold petitioners are not entitled for or to deductions related to any subsidy payments or legal fees paid_by ppi to pti in and ii sri’s deductions and cogs respondent disallowed sri’s cogs of dollar_figure and dollar_figure entirely for and respectively in addition respondent disallowed the following sri deductions still in dispute office expenses of dollar_figure for commission fees of dollar_figure for and legal expenses of dollar_figure for a sri’s cog sec_1 in rogers cogs claimed by sri and ppi were in issue the parties have agreed that sri’s cogs will be determined as flows forward from our decision in that case and will be bound by our determinations as to the amount of costs petitioners substantiated how cogs should be calculated the proper tax treatment of property transferred by mrs rogers to sri and whether petitioners sold land to sri or made a capital_contribution in rogers at we held that mrs rogers’ transfer of land to sri was a capital_contribution not a sale and therefore sri held the land with a carryover_basis we also found that the land’s carryover_basis was dollar_figure id at the parties shall recalculate sri’s cogs for and in accordance with our opinion in rogers however sri’s reported other costs for of dollar_figure are still in dispute respondent concedes that certain other costs may be included in petitioners’ calculation of cogs for but disputes that petitioners have substantiated all of the other costs these other costs are related to lot sec_41 and sec_77 which were both sold in petitioners provided voluminous documentation to substantiate their costs related to these lots however like most of petitioners’ records their documents consisted of large numbers of invoices with no proof of payment proof of payment with no indication of what it was for and duplicates petitioners’ documents also pertained to many costs incurred for years before sri should have capitalized its costs relating to lot sec_41 and sec_77 in the year they were incurred see sec_1_446-1 income_tax regs construction began on lot sec_41 and sec_77 in and petitioners’ documents trace back that far accordingly we assume that costs incurred before were already considered in sri’s cogs calculations and we will not count them as other costs listed for dollar_figure 13mr rogers testified to the best of my knowledge none of these items were deducted prior to and we just take the aggregate cost over the years we capitalize those and then we deduct it in the year that the house is sold mr rogers’ self-serving testimony offers us little comfort that these expenses were not capitalized in prior years and already included in sri’s cogs after reviewing petitioners’ documents--discounting duplicates records that failed to establish payment or the purpose of payment and costs incurred before 2010--we have found petitioners substantiated other costs for of dollar_figure which includes dollar_figure and dollar_figure for lot sec_41 and sec_77 respectivelydollar_figure accordingly this is the only amount petitioners may include in calculating their other costs for we note also that petitioners’ documents included confirmation of a dollar_figure payment to their son for the sale of lot this payment appears to be a commission fee and is clearly not deductible as a cost in calculating petitioners’ cogs its inclusion in petitioners’ documents attempting to substantiate cogs is particularly troubling given petitioners’ apparent attempts to double deduct commission fees under a number of guises on their returns for sri claimed cogs of dollar_figure after stipulations remaining at issue is dollar_figure of additional sec_263a costs incurred for general maintenance_expenses in petitioners believe this amount is includible as cogs and 14the appendix references the amounts we sustain as other costs with respect to lot sec_41 and sec_77 for petitioners also contend that dollar_figure of their reported other costs were for property taxes and therefore are deductible for the year incurred and should not be capitalized however the record is completely void of any proof of property taxes incurred by sri in accordingly we do not address this argument deductible for the year it was incurred respondent argues that the costs should be capitalized into the remaining lots sri held at the end of the year generally no deduction is allowed for any amount_paid for new buildings or permanent improvements to increase the value of property sec_263 instead sec_263a provides that for certain property direct and indirect_costs allocable to such property must be capitalized see sec_1_263a-1 income_tax regs among the kinds of property to which sec_263a applies is real_property produced or acquired by the taxpayer for resale sec_263a sec_263a costs which must be capitalized include sri’s additional sec_263a costs which were incurred for general maintenance of the sterling ridge subdivision see sec_1_263a-1 and income_tax regs thus under sec_263a sri is required to capitalize the dollar_figure claimed as additional sec_263a costs to the extent petitioners substantiate such expenses petitioners introduced canceled checks and invoices and provided testimony to substantiate their additional sec_263a costs for beverly ridge paid the expenses related to general maintenance of the subdivision-such as water bills and landscaping--and sri would reimburse it in accordance with it sec_72 ownership of the subdivision petitioners’ records show invoices beverly ridge’s canceled checks and two checks from sri to beverly ridge on this record we find petitioners substantiated dollar_figure in additional sec_263a costs for sri’s substantiated sec_263a costs having been determined sri must now capitalize them to the lots that remained on hand at the end of the taxable_year see sec_1_263a-1 income_tax regs sec_263a does not provide for immediate deduction to recover costs but rather c osts that are capitalized under sec_263a are recovered through depreciation amortization cost_of_goods_sold or by an adjustment to basis at the time the property is used sold placed_in_service or otherwise_disposed_of by the taxpayer sec_1 263a- c income_tax regs thus sri is not entitled to a deduction for its dollar_figure in additional sec_263a costs incurred in but must instead capitalize those costs to the lots remaining at the end of the taxable_year and recover those costs upon sale_or_other_disposition of the lotsdollar_figure sec_1_263a-1 income_tax regs provides a cost that is allocated under this section entirely to property sold must be included in cost_of_goods_sold and may not be included in determining the cost of goods on hand at the end of the taxable_year petitioners have not shown that any of their claimed additional sec_263a costs are allocable entirely to property disposed of in therefore the full amount must be capitalized to the lots remaining at the end of the year b sri’s deduction sec_1 sri claimed an office expense deduction of dollar_figure on it sec_2010 return all of which respondent disallowed petitioners offered no testimony regarding this expense at trial the only documentation in the record relating to this expense is a check for dollar_figure to ppi which is referenced as funds transfer in petitioners’ records petitioners’ brief explains that the dollar_figure deduction comprised dollar_figure reimbursement of ppi payroll and a dollar_figure reimbursement of rent pincite west monroe street in downtown chicago neither of these assertions is supported by the record accordingly petitioners have failed to substantiate a dollar_figure deduction for office expenses and respondent’s determination is sustained a commission fees sri claimed a deduction of dollar_figure for commission fees for all of which respondent disallowed taxpayers are entitled to deduct all ordinary and necessary expenses paid_or_incurred in a trade_or_business sec_162 petitioners presented quickbooks records and canceled checks for dollar_figure dollar_figure over the amount claimed on their return made out to rogers associates petitioners’ son and ppi according to mr rogers sri paid dollar_figure to rogers associates for assistance with selling the lots in the sterling ridge subdivision and dollar_figure to his son for his help with the subdivision and marketing petitioners’ documents support these payments but show that the amount to rogers associates was a transfer of funds and the amount to petitioners’ son was for the sale of certain lots in the sterling ridge subdivision the remaining dollar_figure was paid to ppi and included payments for payroll expenses a commission on the sale of lot and transfers of funds mr rogers explained that he transferred money from sri to ppi to reimburse ppi for its expenditures during a downturn in the market and that he thought those transfers should be deductible to sri mr rogers testified that he was not sure whether his son included the amounts in income and aside from petitioners’ own statements on brief the record does not reflect that any of these payments to the three recipients were actually included in income in addition there were no forms 1099-misc introduced into the record relating to these payments petitioners have failed to establish the business_purpose of their claimed commission fees as required under sec_162 other than their own self-serving testimony petitioners have offered no evidence to show these payments reflect anything more than transfers between their wholly owned entity sri and their son law firm and other wholly owned entity ppi we are not required to accept petitioners’ self-serving testimony and briefs see 87_tc_74 accordingly to the extent the documentation petitioners introduced shows payments by sri the expenses are nevertheless not deductible under sec_162 petitioners have not suggested any other section of the code which may give rise to a deduction for these expenses thus respondent’s determination disallowing all of sri’s claimed commission fees deduction is sustaineddollar_figure b legal expenses sri claimed a deduction for legal and professional fees of dollar_figure for which respondent disallowed entirely this deduction is for expenses 16respondent also suggests that some of the claimed commission fee expenses may have already been deducted and that petitioners are attempting to receive a double deduction for them the commission fees include a dollar_figure check to petitioners’ son for the sale of lot and a dollar_figure check for the sale of unspecified lots in the sterling ridge subdivision ppi also deducted dollar_figure as a sales bonus for payment made to petitioners’ son from ppi as a bonus for the sale of lot of the sterling ridge subdivision in the commission fee documents further reflect a dollar_figure check from sri to ppi for a commission for the sale of lot and we have noted that petitioners attempted to claim a dollar_figure commission payment to their son as part of their cogs for in the light of petitioners’ poor bookkeeping and disorganized recordkeeping we find it likely that some of these expenses were indeed already deducted by other entities wholly owned by petitioners or by petitioners themselves allegedly paid_by sri to two law firms rogers associates and fred kan codollar_figure in sri paid dollar_figure to fred kan co on behalf of one of mr rogers’ clientsdollar_figure it was later reimbursed for this amount there is no explanation in the record as to why sri would pay legal fees on behalf of one of mr rogers’ clients additionally on brief petitioners admit that t he dollar_figure is properly deducted by rogers associates it is unclear from this admission whether petitioners are trying to claim a double deduction for fees that were already deducted by rogers associates or acknowledging that sri is not entitled to the deduction and instead seeking a deduction for rogers associates in any event we find that they have failed to satisfy their burden of showing respondent erred in disallowing this deduction the remaining dollar_figure in reported legal fees was paid to rogers associates however petitioners introduced no invoices for the legal work allegedly performed by rogers associates instead the only documentation 17petitioners also introduced documentation for dollar_figure in legal fees paid_by sri to peabody arnold llp however the parties have stipulated that those documents should be disregarded as that amount was already allowed under schedule c as legal and professional fees for 18petitioners also provided a bill from fred kan co for dollar_figure however this amount is unrelated to the dollar_figure paid_by sri to fred kan co in and they introduced no documentation showing this bill was paid_by sri therefore we will disregard it petitioners introduced to substantiate sri’s deduction--quickbooks entries and canceled checks--lists three of the four payments to rogers associates as transfers of funds petitioners’ failure to substantiate a business_purpose for the dollar_figure payment to rogers associates is even more troubling petitioners control sri and rogers associates their attempt to deduct money that was transferred between these two entities appears to be a gross abuse of the code there is nothing in the record to show that rogers associates included this amount in its income mr rogers explained that these amounts were paid to rogers associates for management administration closings of transactions and other matters in however we find his testimony on this matter lacking credibility without more we are unable to find that these fees were properly owed to rogers associates and petitioners have not shown sri is entitled to a deduction for them therefore respondent’s determination to disallow the claimed legal fees deduction in its entirety is sustained iii ppi’s deductions and cost of goods sold19 for respondent disallowed ppi’s cogs of dollar_figure petitioners reported a loss from ppi for of dollar_figure in addition respondent disallowed the following ppi deductions still in dispute for rent or lease of dollar_figure and travel of dollar_figure a ppi’ sec_2010 cogs for ppi was operated as a general contractor responsible for the construction work performed on lots owned by sri petitioners argue that ppi’s cogs stem from the sale of lot however the record shows that lot was held and sold by sri in not ppi and we have already addressed the sale of lot in discussing sri’s claimed cogs for supra pp in fact the record shows that ppi held no lots itself at the beginning of and sold no lots 19petitioners raise on brief whether ppi is entitled to deduct dues and subscriptions for this issue was settled by the fifth supplemental stipulation of settled issues paragraph in docket no to the extent petitioners are seeking to advocate a position contrary to the settlement we hold that their arguments are not supported by the record 20the parties have stipulated that petitioners’ loss from ppi of dollar_figure was reported in error and that the actual loss petitioners should have reported on the basis of ppi’s corporate return was dollar_figure nonetheless deductions related to calculating ppi’s loss for remain in dispute and the actual income or loss amount attributable to ppi for and assigned to petitioners must be calculated in accordance with this opinion homes or other goods during the year nothing in the record substantiates ppi’s claimed cogs for and respondent’s determination is sustained b ppi’ sec_2010 deduction sec_1 rent or lease ppi claimed a rent or lease expense deduction of dollar_figure for which respondent disallowed the only evidence petitioners introduced to substantiate this expense was related to a rental car expense incurred in new orleans on date no other evidence in the record purports to substantiate ppi’s claimed rent or lease expense petitioners made no attempt to explain why a rental car expense would be deductible as rent or lease and provided no documentation to show the expense was actually paid at trial mr rogers admitted that the expense was in fact for travel and entertainment and acknowledged that he rented the car to attend an american bar association meeting in new orleans however this explanation fails to provide a business justification as to why ppi which operates a general contractor business incurred an expense related to a conference generally attended by legal professionals further petitioners presented a new explanation for this expense in their brief that it was incurred on a trip to baton rouge related to sugarloaf whatever purpose the expense was actually incurred for to deduct it as a travel expense petitioners must comply with the heightened substantiation requirements under sec_274 on this record petitioners have failed to substantiate the expense and respondent’s determination is sustained travel ppi claimed travel expense deductions for of dollar_figure which respondent disallowed entirely as we have previously explained sec_274 imposes heightened substantiation requirements to deduct expenses related to travel the only documentation petitioners presented were quickbooks records purporting to show these expenses these records alone are not enough to substantiate that the expenses were actually paid or to explain the business_purpose for each expense petitioners presented no log book diary or other contemporaneous documentary_evidence that could support their deductions mr rogers attempted to explain some of these expenses at trial and on brief but with only petitioners’ self-serving statements and unsupported quickbooks records to rely on petitioners have failed to meet the heightened substantiation requirements under sec_274 for ppi’s claimed travel expense deductions for iv sec_6662 accuracy-related_penalties respondent determined accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure for and respectively sec_6662 applies when there is an underpayment_of_tax that was required to be shown on a taxpayer’s return and it imposes an accuracy-related_penalty of of the portion of the underpayment attributable to negligence or disregard of rules or regulations any substantial_understatement_of_income_tax or any substantial_valuation_misstatement sec_6662 and b and respondent bears the burden of production and must present sufficient evidence that the penalty determinations were proper sec_7491 higbee v commissioner t c pincite respondent must also demonstrate that he met the requirements of sec_6751 ie that written supervisory approval of the initial determination of each penalty was obtained before that penalty was actually assessed 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 graev v commissioner 149_tc_485 supplementing and overruling in part 147_tc_460 in clay v commissioner t c __ __ slip op pincite date we held that the commissioner must show that written supervisory approval was obtained before the proposed penalties were first formally communicated to the taxpayer in a writing that also advised the taxpayer of his right to appeal the penalties with the internal_revenue_service office of appeals thus in clay a 30-day_letter with an attached revenue agent’s report constituted the initial determination to assess the penalties proposed therein for purposes of sec_6751 id once the commissioner has satisfied his burden the taxpayer bears the ultimate burden_of_proof to show the penalty determination is incorrect rule a higbee v commissioner t c pincite we will turn first to respondent’s burden to prove the requisite written supervisory approval was obtained under sec_6751 mr olivieri approved the initial penalty determinations for petitioners’ and tax returns and the parties stipulated the supervisory penalty approval forms for the years at issue the initial determination to assess sec_6662 penalties against petitioners for and was made by ms linne over the course of her examination of petitioners’ and tax returns ms linne completed penalty approval forms for both years on date during the audit of petitioners’ returns the initial penalty determinations asserted a sec_6662 penalty for and on the basis of negligence or disregard of rules or regulations the supervisory penalty approval forms were signed on date and date for the taxable_year sec_2010 and sec_2012 respectively approval for the initial determination of penalties for both years was secured timely during the audit of petitioners’ returns there was no 30-day_letter or appeals consideration of this case the notices of deficiency were mailed date and date for the taxable_year sec_2010 and sec_2012 respectively in the notices of deficiency respondent determined sec_6662 penalties against petitioners for and on the basis of negligence or disregard of rules or regulations respondent also asserted alternative positions for determining the penalties--ie any substantial_understatement_of_income_tax or any substantial_valuation_misstatement however there was no proper written approval for a sec_6662 penalty for or on these alternative grounds therefore respondent has met his burden under sec_6751 to show written supervisory approval was obtained before communication of the initial determination of accuracy-related_penalties in the notices of deficiency but only on the basis of negligence or disregard of rules or regulationsdollar_figure we must now turn to respondent’s burden of production to show that the negligence penalties were appropriate in the absence of available defenses graev v commissioner t c pincite negligence is defined under sec_6662 as any failure to make a reasonable attempt to comply with the provisions of the 21respondent does not concede the sec_6662 penalties on the alternative basis of substantial_valuation_misstatement or substantial_understatement_of_income_tax however in the light of our holding on compliance with sec_6751 we do not address those alternative grounds and focus our analysis on negligence as a basis for determining the penalties for and code and disregard is defined as any careless reckless or intentional disregard petitioners are both highly educated attorneys licensed to practice in illinois in and mr rogers who prepared petitioners’ tax returns for and is a tax attorney who has practiced law since in mr rogers formed his own law practice rogers associates which he maintained operating through the and tax years we have discussed petitioners’ education and employment background in the past as well see rogers at in the light of their education and training petitioners failed to establish that they made a reasonable attempt to comply with the rules and regulations governing federal tax and that they did not carelessly recklessly or intentionally disregard the provisions of the code we have also discussed extensively petitioners’ sloppy recordkeeping this further supports a determination that petitioners exhibited negligence by failing to maintain adequate books_and_records to substantiate and reconcile their reported income and expenses see sec_1 b income_tax regs on this record we find that respondent satisfied his burden of production to show that petitioners acted with negligence or disregard of rules or regulations when filing their and returns and thus that imposition of the penalties was appropriate because we have found that respondent met his burden petitioners must now satisfy the burden of proving that the penalties were improper accuracy- related penalties will not apply to any portion of an underpayment with respect to which the taxpayers can show they acted with reasonable_cause and in good_faith sec_6664 petitioners have made no attempt to show that they meet this exception accordingly respondent’s determination of accuracy-related_penalties for the and tax years is sustaineddollar_figure in reaching our holding we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued 22our holding does not foreclose mrs rogers’ opportunity to argue her relief from liability including penalties under sec_6015 in subsequent proceedings before this court we have severed that portion of these cases and leave for subsequent consideration whether she is liable for penalties and tax deficiencies in accordance with this opinion appendix sri other costs from lot sec_41 and sec_77 date lot contractor description amount substantiated en-co plumbing inc complete drywall taping inc gm trim tri-star cabinet top co inc cambridge painting decorating crawford supply co designtek surveying llc tri-star cabinet top co inc southwest fireplace all secure inc schaaf window co inc ideal design integration replace plumbing parts drywall repair replacement trim work replacement shoe trim painting touch-up bathroom fixtures final grading survey repair doors moulding log sets stereo installation shower door custom sliding door closets dollar_figure big_number big_number big_number total m j o’neil contractors nephin construction designtek surveying llc replace bathroom floor framing and installation of basement door final grading survey big_number big_number
